COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         In re Dolcefino Communications, LLC
Appellate case number:       01-20-00382-CV
Trial court case number:     19-CV-0814
Trial court:                 405th District Court of Galveston County
Date motion filed:           January 11, 2021
Party filing motion:         Relator, Dolcefino Communications, LLC


       The en banc court has unanimously voted to deny relator’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: ___/s/ April Farris________
                   Acting for the En Banc Court*

* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: __April 6, 2021_____